   Case 2:19-cv-00221-TS Document 44 Filed 07/09/19 PageID.329 Page 1 of 2




Perry S. Clegg (USB 7831)
        pclegg@kba.law
KUNZLER BEAN & ADAMSON, PC
50 W. Broadway, Suite 1000
Salt Lake City, UT 84101
Tel.: (801) 994-4646
Fax: (801) 758-7436

Attorneys for Plaintiff,
Modern Font Applications LLC

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


MODERN FONT APPLICATIONS LLC,
                                                       Case No. 2:19-cv-00221-TS-DBP
               Plaintiff,
                                                  REQUEST TO SUBMIT FOR DECISION
       v.                                         RE: PEAK RESTAURANT PARTNERS’
                                                         MOTION TO DISMISS
PEAK RESTAURANT PARTNERS, LLC,
et al.                                                        Judge Ted Stewart
                                                        Magistrate Judge Dustin B. Pead
               Defendants.
                                                              Jury Trial Demanded



                     REQUEST TO SUBMIT FOR DECISION RE:
                PEAK RESTAURANT PARTNERS’ MOTION TO DISMISS

       Plaintiff Modern Font Applications LLC (“Plaintiff” or “MFA”) hereby respectfully

submits this Request to Submit for Decision to notify the Court that Defendant Peak Restaurant

Partners’ Motion to Dismiss [Dkt. No. 33] has been fully briefed and is ready for decision.

       Defendant Peak’s Motion to Dismiss was filed on May 31, 2019. [Dkt. No. 33].

       Plaintiff filed its memorandum in opposition to Defendant Peak’s Motion to Dismiss on

June 7, 2019. [Dkt. No. 36]


                                                                                              Page 1
   Case 2:19-cv-00221-TS Document 44 Filed 07/09/19 PageID.330 Page 2 of 2




       Defendant Peak’s Reply in Support if its Motion to Dismiss was filed on June 19, 2019.

[Dkt. No. 40] Thus, Defendant Peak’s Motion to Dismiss has been fully briefed and ready for

decision for about three weeks.

       Plaintiff Modern Font Applications LLC respectfully requests a hearing on Peak’s

Motion to Dismiss.

 Dated: July 9, 2019                          Respectfully submitted,

                                              By:       /s/ Perry S. Clegg

                                                     Perry S. Clegg (USB 7831)
                                                             pclegg@kunzlerlaw.com
                                                     KUNZLER BEAN & ADAMSON, PC
                                                     50 W. Broadway, Suite 1000
                                                     Salt Lake City, UT 84101
                                                     Tel.: (801) 994-4646
                                                     Fax: (801) 758-7436

                                                     Attorneys for Plaintiff,
                                                     Modern Font Applications LLC



                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 9, 2019, I electronically filed the foregoing document with

the clerk of the court for the U.S. District Court for the District of Utah, using the electronic case

filing system of the court. The electronic case filing system sent a “Notice of Electronic Filing”

to the attorneys of record who have consented in writing to accept this Notice as service of this

document by electronic means.


                                                          /s/ Perry S. Clegg




                                                                                               Page 2
